Citation Nr: 1706681	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  09-38 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right and left upper extremities, including as due to Herbicide exposure or as secondary to service-connected disabilities including diabetes mellitus or lumbar spine disability.

2. Entitlement to service connection for sleep apnea.

3. Entitlement to service connection for a respiratory disorder, including allergies.

4. Entitlement to an initial disability rating in excess of 30 percent prior to February 23, 2010, and in excess of 50 percent thereafter, for posttraumatic stress disorder (PTSD).  

5. Entitlement to an initial compensable disability rating for bilateral hearing loss.  

6. Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Service


WITNESSES AT HEARING ON APPEAL

Appellant and his friend


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to October 1969.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In May 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ) via video conference; a transcript of the hearing is associated with the Virtual VA claims file.  The Board finds that the requirements for 38 C.F.R. 3.103(c)(2), regarding hearings, were met.  See Bryant v. Shinseki, 23 Vet. App. 488, 497 (2010).  Here, during the hearing, the VLJ explained the requirements for the increased rating for hearing loss.  Transcript p. 23-24.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, since the hearing, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) in July 2013 and June 2014 for further development.  As explained below, the AOJ substantially complied with the Board's remand requests regarding the hearing loss claim.  See Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).

Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and the Board may adjudicate the hearing loss claim based on the current record.

In July 2013, the Board remanded the claims for additional evidentiary development, including the claim of entitlement to a TDIU due to the Veteran's service-connected PTSD, which the Board found had been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

Following that development, in a June 2014 decision, the Board denied the Veteran's claim for a higher initial rating for PTSD and remanded the remaining issues on appeal.  Thereafter, the Veteran appealed the Board's June 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand (JMR), the Secretary and the Veteran's attorney limited the appeal to the issues of an initial rating in excess of 30 percent prior to February 23, 2010, and a rating in excess of 50 percent thereafter, for the Veteran's service-connected PTSD.  In March 2015, the Court remanded these issues to the Board pursuant to the terms of the JMR.

In September 2015, the Board remanded the increased ratings claims for the Veteran's service-connected PTSD, for development in accordance with the JMR.  

For the reasons explained below, the Board finds that the AOJ substantially complied with the July 2013 and June 2014 remand directives regarding the claim for hearing loss.  See Stegall, supra.

The Board observes that since the issuance of the June 2016 (non-PTSD claims) and August 2016 (PTSD ratings) supplemental statements of the case, VA outpatient treatment records were added to the file.  The Board observes that these records are pertinent to the increased rating claims for PTSD, but are not relevant to the claim for a higher rating for hearing loss.  With respect to the PTSD rating claims, as the AOJ has not had an opportunity to review these records and the Veteran has not waived review of the same, the Board will address these records in the Remand below.  With respect to the claim for a higher initial rating for hearing loss, as the records are not relevant to the claim, the Veteran is not prejudiced by the Board resolving the issue without AOJ review of the records.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for peripheral neuropathy of the upper extremities, a respiratory disorder, and obstructive sleep apnea, as well as higher initial ratings for PTSD and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire appeal period, the Veteran's right ear is assigned Level I hearing, and he has no worse than Level III hearing in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.85, DC 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process Considerations

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The development of this case is discussed below. 

II.  Increased Rating - Hearing Loss

In this case, the Veteran claims that he is entitled to a higher initial rating for his bilateral hearing loss.  To date, his bilateral hearing loss has been rated as noncompensable. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  As in the instant case, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.  

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, Table VIA, in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. 
§ 4.85.  When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86.

The Board has reviewed all of the evidence of record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim. 

Summarizing the pertinent evidence and adjudicative history with the above legal requirements in mind, the Board notes that service connection for bilateral hearing loss was granted by a November 2007 rating decision.  A noncompensable rating was assigned.  The Veteran disagreed with the initial rating assigned. 

During the August 2007 audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG.
LEFT
35
25
55
55
42.5
RIGHT
30
30
40
45
29.5

Speech audiometry revealed speech recognition ability of 100 percent in both the left and right ears.  The August 2007 VA examiner also recorded the Veteran's reported functional effects of the Veteran's hearing loss.  Specifically, the Veteran reported that he needs increased volume to hear and sometimes has difficulty understanding speech.  

During the April 2010 audiological evaluation, pure tone thresholds, in decibels, were as follows:





HERTZ



1000
2000
3000
4000
AVG.
LEFT
15
5
55
50
31.25
RIGHT
10
15
20
30
18.75

Speech audiometry revealed speech recognition ability of 100 percent in each ear.  The April 2010 VA examiner also noted that the functional impairment of the Veteran's bilateral hearing loss was decreased ability communicating in all environments due to decreased hearing, decreased ability to communicate via telephone due to decreased hearing, decreased quality of relationship with family and friends due to difficulty hearing and understanding speech, and decreased ability to communicate at work due to difficulty understanding speech and hearing.  The examiner also noted additional functional impairment due to tinnitus, which is not at issue here.   

The Veteran was once again evaluated in October 2013.  At that time, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG.
LEFT
10
10
60
50
30
RIGHT
5
15
15
35
17.5

Speech audiometry revealed speech recognition ability of 82 percent in the left ear and 96 in the right ear.  The October 2013 VA examiner reiterated the functional effects that were noted during the April 2010 VA examination. 

The Board sought a VA addendum opinion in its June 2014 remand as the pure tone threshold testing results appeared to differ considerably.  On remand, an addendum opinion was obtained in October 2014.  

The Board specifically asked the examiner to discuss whether the April 2010 VA examination results were adequate and the October 2014 VA examiner opined that they were.  The examiner noted that pure tone thresholds and speech discrimination scores in April 2010 and October 2013 did not reflect a significant change in the Veteran's hearing status.  The examiner also noted that she was unable to explain the fluctuation in the Veteran's hearing acuity as reflected in all of the examinations without questioning the validity of the August 2007 VA audiological examination.  The examiner explained that permanent sensorineural hearing loss is not known to improve with time.  The examiner also explained that the 2010 and 2013 audiological reports appeared to be more valid measures of the Veteran's hearing sensitivity and that the 2007 report did not appear to be consistent with the organic hearing loss as the thresholds appeared to be elevated.  The examiner explained that if the 2007 report was a true reflection of the Veteran's hearing loss, the records would be confirmed with subsequent testing by showing stable hearing thresholds or a decrease in hearing thresholds with time, rather than an increase as seen.  

The Board finds that the October 2014 VA opinion was adequate as the examiner reviewed the electronic claims file and considered all of the pertinent information.  Based upon the examination she provided rational to support the proposition that the 2007 results were unusual and unexpected based upon the Veteran's diagnosis.  She provided a rational and comprehensive basis for this statement.  The Board places a high probative value on the October 2014 VA audiological opinion.  As such, the Board finds the August 2007 results are not reliable results upon which a disability rating can be based.  There is no other competent evidence of record to rebut this assessment of the 2007 report.  

Regardless, the Board notes that applying all of the VA examination findings to Table VI of 38 C.F.R. § 4.85, results in Levels which when in turn, applied to Table VII, result in a noncompensable rating throughout the entire period on appeal. 

As an initial matter, the Board notes that although the Veteran had pure tone thresholds at 55 decibels or greater in the left ear at the 3000 and 4000 Hertz frequencies in August 2007 and April 2010, as well as in the left ear at the 3000 Hertz frequency in October 2013, the evidence does not demonstrate an exceptional pattern of hearing loss described under 38 C.F.R. § 4.86.  In this regard, the Veteran did not have pure tone thresholds at 55 or greater in each frequency or 30 decibels or less at 1000 Hertz  and 70 decibels or more at 2000 Hertz.  Thus, the Board will proceed to apply Table VI of 38 C.F.R. § 4.85 to determine the appropriate assigned rating. 

The Board acknowledges the October 2014 VA examiner's determination that the August 2007 VA examination findings are unreliable; however, the Board notes that even these findings do not result in a compensable rating when applied to Tables VI and VII of 38 C.F.R. § 4.85.  In fact, the findings result in Level I hearing in the left and right ears because a speech discrimination percentage between 92 and 100 percent corresponding with pure tone threshold averages between zero and 41 as well as between 42 and 49, results in Level I.  Under Table VII, such results in a noncompensable rating.  

Applying April 2010 VA examination findings to Table VI of 38 C.F.R. § 4.85, results in Level I hearing in the left and right ears.  Again, a speech discrimination percentage between 92 and 100 percent corresponding with a pure tone threshold average between zero and 41, results in Level I.  Under Table VII, such again results in a noncompensable rating. 

The Board notes that applying October 2013 VA examination findings to Table VI of 38 C.F.R. § 4.85, results in Level III hearing in the left ear and Level I in the right ear.  Again, a speech discrimination percentage between 92 and 100 percent corresponding with a pure tone threshold average between zero and 41, results in Level I.  However, a speech discrimination percentage between 76 and 82 percent, as in the left ear in October 2013, corresponding with a pure tone threshold average between zero and 41, results in Level III.  Despite the worsened hearing in the left ear, under Table VII, the Level I right ear hearing corresponding with the Level III left ear hearing still results in a noncompensable rating. 

VA treatment records do not indicate hearing loss greater than that described by the VA examination reports.  In this regard, VA treatment records do not contain audiological evaluations or any indication of worsened symptoms than those reported during the VA audiological examinations.  The Veteran has not indicated that he receives audiological treatment elsewhere.  The Veteran has not reported any additional functional effects of his hearing loss, other than those noted above. 

To the extent that the Veteran contends that his hearing loss is more severe than has been evaluated, the Board observes that the Veteran, while competent to report symptoms such as missing out on conversations, is not competent to report that his hearing acuity is of sufficient severity to warrant increased compensation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment), which he has not been shown to have.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

Despite the foregoing, the Board acknowledges the Veteran's reports regarding the severity of his bilateral hearing loss, to include needing louder volume and experiencing decreased hearing in conversations in person as well as on the phone. However, after considering such contentions as to the effects of the disability on his daily life, the Board finds that the criteria for increased compensation are not met. See Lendenmann, supra. 

In short, the Board has considered whether increased compensation may be assigned for the Veteran's service-connected bilateral hearing loss, to include on the basis of any additional staged ratings under Fenderson, supra.  For the reasons stated above, the Board finds that a compensable rating may not be assigned, to include on the basis of a staged rating.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected bilateral hearing loss with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which the disability is rated.  In this regard, the Veteran's disability rating contemplates his functional limitations caused by his bilateral hearing loss, to include decreased hearing both in person and on the phone.  Thus, there are no additional symptoms of his bilateral hearing loss disability that are not addressed by the rating schedule.  Additionally, higher ratings are available here but as discussed, the Veteran's symptoms do not merit higher disability ratings under the applicable code.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected bilateral hearing loss disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Nevertheless, the Board notes that to the extent that the Veteran's bilateral hearing loss interferes with employment, such is addressed in the Remand below regarding the claim for TDIU.

Further, the Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Here, the Veteran is service-connected for multiple disabilities; however, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to the currently assigned ratings.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

In sum, the Board finds that higher ratings are not warranted at any time for the bilateral hearing loss disability.  In denying the higher rating, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

ORDER

An initial compensable disability rating for bilateral hearing loss is denied. 



REMAND

Regarding the remaining issues on appeal, review of the file reveals that further development is necessary.
	
With respect to the claims for service connection for a respiratory disorder and peripheral neuropathy, the Board observes that the October 2014 VA examination report is inadequate and for the reasons explained below, an addendum opinion is required.  See Stegall, supra.

In the June 2014 remand, the Board sought clarification of the October 2013 VA opinion that the Veteran's allergic rhinitis preexisted service and was not aggravated by service.  In expressing the opinion, the October 2013 VA examiner did not address the presumption of soundness even though the March 1968 service entrance examination did not include a notation or diagnosis of hay fever and the Veteran's sinuses, lungs and chest were all normal on clinical evaluation.  The Board noted that despite any of the Veteran's own reports regarding preexisting hay fever in the March 1968 report of medical history, the Veteran was presumed to have been in sound condition on entrance given the normal entrance examination.  The Board remanded the claim for an addendum opinion to address whether there was clear and unmistakable evidence that the Veteran's allergic rhinitis or hay fever existed prior to service and if not, whether the allergic rhinitis is related to service, including the Veteran's claimed exposure to monsoon conditions, sand and bush while serving in Vietnam.  The Board specifically informed the examiner that the Veteran's self-report of preexisting hay fever, by itself, did not qualify as clear and unmistakable evidence of a preexisting disorder.  

In an attempt to comply with the remand, a VA opinion was obtained in October 2014.  The October 2014 VA examiner opined that the Veteran's "claimed condition" clearly and unmistakably existed prior to service and was not aggravated beyond its natural progression by an in-service event, injury or illness.  The examiner did not identify any pre-service treatment records and again cited the Veteran's statements regarding his hay fever symptoms at the time of service entry.  The examiner also cited the Mayo Clinic definition of hay fever and noted that hay fever causes cold-like signs and symptoms such as a runny nose, itchy eyes, congestion, sneezing and sinus pressure.  The October 2014 VA examiner also explained that physical examination during enlistment and separation were all normal, which was indicative of a lack of evidence of aggravation.  The examiner also explained that the worsening severity occurred years after separation which is likely the natural progression of seasonal allergic rhinitis.  

The October 2014 VA examiner's recitation of the Mayo Clinic definition of allergic rhinitis appears to indicate that the Veteran was competent to diagnose himself with hay fever as the symptoms noted by the Mayo Clinic are observable but the examiner did not specifically explain such logic.  As the Board is not permitted to apply its own medical judgment, further clarification is required.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Regarding the claim for service connection for peripheral neuropathy, the Board remanded the claim in June 2014, in part, for clarification of the October 2013 VA opinion.  Specifically, the Board found that the October 2013 VA examination report was inadequate with respect to the opinion that the Veteran's bilateral carpal tunnel syndrome (CTS) is not related to or caused by herbicide exposure because the examiner did not provide rationale in support of the opinion.  The Board also found that an addendum opinion was also needed to address whether the Veteran's bilateral CTS was aggravated by his service-connected lumbar spine disability or non-service connected diabetes mellitus.  

In an attempt to comply with the remand, a VA addendum opinion was obtained in October 2014.  The Board appreciates that the examiner addressed the Board's questions regarding secondary service connection to diabetes mellitus and/or lumbar spine disability.  However, the examiner did not address the rationale for the prior negative determination regarding whether the Veteran's bilateral CTS was at least as likely as not directly related to herbicide exposure in service.  The Board acknowledges that the examiner addressed whether the Veteran had a median nerve problem in service, but as the examiner did not offer rationale for the previous negative opinion regarding a direct relationship between the Veteran's CTS and herbicide exposure, and as the Board specifically asked the examiner to address the same, clarification is required.  See Stegall, supra. 

Regarding the claim for increased initial ratings for PTSD, VA treatment records reflect that in September 2016, the Veteran reported a significant increase in his depression in the "last couple of months."  Thus, to ensure that the record includes sufficient medical evidence to properly evaluate the disability under consideration, the Board finds that a more contemporaneous examination is needed.  See 38 C.F.R. § 5103A; 38 C.F.R. § 3.159; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination).

With respect to the claim for a TDIU, the Board observes that the outcome of this claim may be dependent on the outcome of the claims presently at issue.  See Parker v. Brown, 7 Vet. App. 116 (1994) and Harris v. Derwinski, 1 Vet. App. 180, 183 (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Similarly, as the October 2013 VA examiner noted that the Veteran's allergic rhinitis was one of his risk factors for obstructive sleep apnea, the Board finds that the claim for service connection for OSA is inextricably intertwined with the claim for allergic rhinitis.  As such, the Board will not adjudicate the claims for TDIU or service connection of OSA at this time.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Seek an addendum opinion from the VA examiner who issued the October 2014 VA opinions regarding the nature and etiology of the Veteran's respiratory disability and CTS.  The electronic claims files must be made available to the examiner for review.  If the October 2014 VA examiner is not available, seek an opinion from another appropriate examiner.  The Board leaves it to the discretion of the clinician asked to author the opinion as to whether the Veteran should be reexamined. 

	Respiratory Disorder

a.  Identify any clear and unmistakable (i.e., undebatable) evidence that the Veteran's allergic rhinitis (or hay fever) existed prior to any period of active service.  The examiner is reminded that ordinarily, self-diagnosis of a preexisting disability is not accepted as "clear and unmistakable" evidence.  If the examiner believes that allergic rhinitis (or hay fever) is a disability that can be self-diagnosed, please explain. 

b.  If so, identify such evidence, noting that a self-reported history of a diagnosis is not clear and unmistakable evidence of such.  Also, please state if there was a permanent increase in the severity of the underlying pathology associated with the allergic rhinitis during service?

c.  If the answer to the foregoing is yes, is there clear and unmistakable evidence (undebatable) that the increase in severity was due to the natural progress of the disease?

If the answer to either a, b, or c is no, proceed to question d below. 

d.  Is it at least as likely as not (i.e., probability of 50 percent) that the Veteran's allergic rhinitis had its onset during any period of service or is otherwise related to his active duty service, to include his reported exposure to monsoon conditions, sand, and bush, while serving in Vietnam?

e.  In answering the foregoing, the examiner must consider the lay and medical evidence of record.  In answering each question, the examiner must note that the lack of objective evidence showing treatment or complaints during service does not, in and of itself, render the Veteran's report of such incredible. Instead, the Veteran is competent to report the events that occurred during service, as well as the nature and onset of his symptoms, and his report of such is considered competent and credible unless otherwise noted. 

f.  Rationale must be provided for each opinion offered.  If the foregoing cannot be answered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere speculation, the examiner must clearly specify in the examination report why this is so.

	Peripheral neuropathy/CTS

Is it at least as likely as not (i.e., probability of 50 percent) that the Veteran's CTS had its onset during any period of service or is otherwise related to his active duty service, to include his exposure to herbicides, while serving in Vietnam?

In answering the foregoing, the examiner must consider the lay and medical evidence of record.  In answering each question, the examiner must note that the lack of objective evidence showing treatment or complaints during service does not, in and of itself, render the Veteran's report of such incredible. Instead, the Veteran is competent to report the events that occurred during service, as well as the nature and onset of his symptoms, and his report of such is considered competent and credible unless otherwise noted. 

Rationale must be provided for each opinion offered.  If the foregoing cannot be answered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere speculation, the examiner must clearly specify in the examination report why this is so.

2.  Afford the Veteran an appropriate VA examination to determine the current nature and severity of his service-connected PTSD.  The record, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted. 

The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected PTSD.  The examiner should also specifically address the impact such disability has on the Veteran's social and occupational functioning.  He or she should discuss those findings in relation to the pertinent evidence of record, particularly the Veteran's previous VA examinations and any lay and clinical evidence suggesting that his overall mental health symptoms have subsequently worsened, resulting in more severe occupational and social impairment. 

The examiner should provide a full description of the effects, to include all associated limitations, of the Veteran's PTSD, to include his ability to secure and follow substantially gainful employment, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

All opinions expressed should be accompanied by supporting rationale. 

3.  Thereafter, conduct any additional development as necessary, including obtaining a VA opinion regarding whether the Veteran's OSA is caused or aggravated by the his allergic rhinitis if service connection is granted for the Veteran's allergic rhinitis.  Then, readjudicate the claims, including the claims for TDIU and service connection for OSA.  If any benefit sought on appeal remains denied, provide the Veteran and his attorney a supplemental statement of the case and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


